DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variant of the patented claims.

App: 17/076,507					Patent: 10,846,871

1. A method of determining spatial coordinates of a 3D reconstruction of at least part of a first real object comprising: obtaining, from a first camera system, a first image comprising at least part of a first real object; obtaining, from a second camera system, a second image comprising at least part of a second real object associated with known geometric properties, wherein the first camera system and the second camera system have a known spatial relationship; determining a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; and determining, based on the known spatial relationship and the scale of the at least part of the second real object, a characteristic of the first real object at absolute scale.









2. The method of claim 1, wherein the second real object comprises at least part of a human face.

3. The method of claim 2, wherein the scale of at least part of the human face is determined based on a generic face model.

4. The method of claim 2, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

5. The method of claim 1, wherein the first camera system and the second camera system are comprised in an electronic device.

6. The method of claim 1, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

7. The method of claim 1, further comprising: presenting a virtual object at a scale consistent with the first real object according to the characteristic of the first real object at absolute scale.

8. A non-transitory computer readable medium comprising computer readable code for determining spatial coordinates of a 3D reconstruction of at least part of a first real object, the computer readable code executable by a processor to: obtain, from a first camera system, a first image comprising at least part of a first real object; obtain, from a second camera system, a second image comprising at least part of a second real object associated with known geometric properties, wherein the first camera system and the second camera system have a known spatial relationship; determine a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; and determine, based on the known spatial relationship and the scale of the at least part of the second real object, a characteristic of the first real object at absolute scale.







9. The non-transitory computer readable medium of claim 8, wherein the second real object comprises at least part of a human face.

10. The non-transitory computer readable medium of claim 9, wherein the scale of at least part of the human face is determined based on a generic face model.

11. The non-transitory computer readable medium of claim 9, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

12. The non-transitory computer readable medium of claim 8, wherein the first camera system and the second camera system are comprised in an electronic device.

13. The non-transitory computer readable medium of claim 8, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

14. The non-transitory computer readable medium of claim 8, further comprising computer readable code to: present a virtual object at a scale consistent with the first real object according to the characteristic of the first real object at absolute scale.


15. A system for determining spatial coordinates of a 3D reconstruction of at least part of a first real object, comprising: a first camera system; a second camera system having a known spatial relationship with the first camera system; one or more processors; and a computer readable medium comprising computer readable code executable by the one or more processors to: obtain, from the first camera system, a first image comprising at least part of a first real object; obtain, from the second camera system, a second image comprising at least part of a second real object associated with known geometric properties; determine a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; and determine, based on the known spatial relationship and the scale of the at least part of the second real object, a characteristic of the first real object at absolute scale.







16. The system of claim 15, wherein the second real object comprises at least part of a human face.

17. The system of claim 16, wherein the scale of at least part of the human face is determined based on a generic face model.

18. The system of claim 16, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

19. The system of claim 15, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

20. The system of claim 15, further comprising computer readable code to: present a virtual object at a scale consistent with the first real object according to the characteristic of the first real object at absolute scale.

1. A method of determining spatial coordinates of a 3D reconstruction of at least part of a first real object comprising: obtaining, from a first camera system, a first image comprising at least part of a first real object; obtaining, from a second camera system, a second image comprising at least part of a second real object associated with known geometric properties, wherein the first camera system and the second camera system have a known spatial relationship; determining a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; determining a pose of the second camera system based on the determined scale of the at least part of the second real object; determining a pose of the first camera system according to the pose of the second camera system and the known spatial relationship; and determining, based on the pose of the first camera system and the scale of the at least part of the second real object, spatial coordinates of a 3D reconstruction of the first real object.

2. The method of claim 1, wherein the second real object comprises at least part of a human face.

3. The method of claim 2, wherein the scale of at least part of the human face is determined based on a generic face model.

4. The method of claim 2, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

5. The method of claim 1, wherein the first camera system and the second camera system are comprised in an electronic device.

6. The method of claim 1, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

7. The method of claim 1, further comprising: superimposing a virtual object at a scale consistent with the first real object according to the determined spatial coordinates of the 3D reconstruction of the first real object.

8. A non-transitory computer readable medium comprising computer readable code for determining spatial coordinates of a 3D reconstruction of at least part of a first real object, the computer readable code executable by a processor to: obtain, from a first camera system, a first image comprising at least part of a first real object; obtain, from a second camera system, a second image comprising at least part of a second real object associated with known geometric properties, wherein the first camera system and the second camera system have a known spatial relationship; determine a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; determine a pose of the second camera system based on the determined scale of the at least part of the second real object; determine a pose of the first camera system according to the pose of the second camera system and the known spatial relationship; and determine, based on the pose of the first camera system and the scale of the at least part of the second real object, spatial coordinates of a 3D reconstruction of the first real object.

9. The non-transitory computer readable medium of claim 8, wherein the second real object comprises at least part of a human face.

10. The non-transitory computer readable medium of claim 9, wherein the scale of at least part of the human face is determined based on a generic face model.

11. The non-transitory computer readable medium of claim 9, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

12. The non-transitory computer readable medium of claim 8, wherein the first camera system and the second camera system are comprised in an electronic device.

13. The non-transitory computer readable medium of claim 8, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

14. The non-transitory computer readable medium of claim 8, further comprising computer readable code to: superimpose a virtual object at a scale consistent with the first real object according to the determined spatial coordinates of the 3D reconstruction of the first real object.

15. A system for determining spatial coordinates of a 3D reconstruction of at least part of a first real object, comprising: a first camera system; a second camera system having a known spatial relationship with the first camera system; one or more processors; and a computer readable medium comprising computer readable code executable by the one or more processors to: obtain, from the first camera system, a first image comprising at least part of a first real object; obtain, from the second camera system, a second image comprising at least part of a second real object associated with known geometric properties; determine a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object; determine a pose of the second camera system based on the determined scale of the at least part of the second real object; determine a pose of the first camera system according to the pose of the second camera system and the known spatial relationship; and determine, based on the pose of the first camera system and the scale of the at least part of the second real object, spatial coordinates of a 3D reconstruction of the first real object.

16. The system of claim 15, wherein the second real object comprises at least part of a human face.

17. The system of claim 16, wherein the scale of at least part of the human face is determined based on a generic face model.

18. The system of claim 16, wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model.

19. The system of claim 15, wherein a frustum of the first camera system and a frustum of the second camera system do not overlap.

20. The system of claim 15, further comprising computer readable code to: superimpose a virtual object at a scale consistent with the first real object according to the determined spatial coordinates of the 3D reconstruction of the first real object.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 12-13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visual odeometry system using multiple stereo camera inertial measurement unit, by Oskiper et al..
With respect to claim 1, Oskiper discloses 
determining spatial coordinates of a 3D reconstruction of at least part of a first real object comprising: obtaining, from a first camera system, a first image comprising at least part of a first real object; obtaining, from a second camera system, a second image comprising at least part of a second real object associated with known geometric properties, wherein the first camera system and the second camera system have a known spatial relationship, (see Abstract and section 2, Multicamera pose transfer mechanism, wherein the camera system are part of the known spatial relationships see figure 2);
determining a scale of at least part of the second real object based on the second image and the known geometric properties of the at least part of the second real object, (see section 3, Multicamera visual odometry algorithm); and 
determining, based on the known spatial relationship and the scale of the at least part of the second real object, a characteristic of the first real object at absolute scale, (see Abstract) as claimed.

With respect to claim 5, Oskiper further discloses wherein the first camera system and the second camera system are comprised in an electronic device, (see figure 2 camera locations and Abstract) as claimed.

With respect to claim 6, Oskiper further discloses the frustum of the first camera system and the frustum of the second camera system do not overlap, (see Abstract, backward and forward looking cameras) as claimed.

Claims 8 and 12-13 are rejected for the same reasons as set forth in the rejection of claims 1 and 5-6, because claims 8 and 12-13 are claiming subject matter of similar scope as claimed in claims 1 and 5-6.  

Claims 15 and 19 are rejected for the same reasons as set forth in the rejection of claims 1 and 6, because claims 15 and 19 are claiming subject matter of similar scope as claimed in claims 1 and 6 respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 9-11, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Visual odeometry system using multiple stereo camera inertial measurement unit, by Oskiper et al. in view of Bell et al (US Pub. 2014/0043436).
With respect to claim 2, Oskiper discloses all the limitations as disclose in rejection of claim 1, above.  However, Oskiper fails to explicitly disclose the second real object comprises at least part of a human face, as claimed.  
Bell in the same field of art teaches the second real object comprises at least part of a human face (see paragraph 0151 and figure 3 wherein a face of the user is obtained for the purpose of the augmented reality system) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of reconstructing 3D images.  The teaching of Bell to obtain the user face in order to reconstruct the 3D image can be incorporated in to the Oskiper’s reconstruction system to use the real object.   

With respect to claims 3 and 4, combination of Oskiper and Bell further discloses wherein the scale of at least part of the human face is determined based on a generic face model; and wherein the human face belongs to a particular user, and wherein the scale of the at least part of the human face is determined based on a user-specific face model, (see Bell figure 3, and paragraphs 0151-0161, for the further details on the augmented reality 3D reconstruction of a face object on the real world data and paragraph 0157 for the CAD model of the object i.e. face) as claimed.

With respect to claim 7, combination of Oskiper and Bell further discloses presenting a virtual object at a scale consistent with the first real object according to the characteristic of the first real object at absolute scale, (see Bell paragraph 0151-0161, specifically paragraph 0151 for 3d reconstruction system for augmented reality i.e. superimposing) as claimed.

Claims 9-11 and 14 are rejected for the same reasons as set forth in the rejection of claims 2-3 and 7, because claims 9-11 and 14 are claiming subject matter of similar scope as claimed in claims 2-4 and 7 respectively.  

Claims 16-18 and 20 are rejected for the same reasons as set forth in the rejection of claims 2-3 and 7, because claims 16-18 and 20 are claiming subject matter of similar scope as claimed in claims 2-3 and 7 respectively.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663